Art Rejection
1.	The text of 35 U.S.C. 103 not cited here can be found in previous office action.

2.	Claims 1, 4, 7-10, 13 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas, U.S. pat. Appl. Pub. No. 2016/0021578, in view of Bostick, U.S. pat. Appl. Pub. No. 2016/0021578.
	Per claim 1, Srinivas discloses a cloud controller configured to configure a Wi-Fi network, the cloud controller comprising:
a) a network interface (251, fig. 2B) communicatively coupled to the Wi-Fi network 256, over the Internet (see par 0062); 
b) one or more processors communicatively coupled to the network interface (par 0061); and 
c) memory storing instructions (par 0044) that, when executed, cause the one or more processors to:
i) obtain data associated with operation of the Wi-Fi network, via the network interface 201 wherein the data includes at least traffic loads by the clients, e.g., packets transmitted, and/or packet error rates, e.g., packets dropped (par 0063), wherein the collected data are time series data collated across network (par 0067);
ii) analyze the obtained data to determine load prediction or trend associated with the Wi-Fi network based on the obtained data and correlations determined therein, e.g., predicting high AP channel utilization on a network (par 0067-0068, 0161); and
iii) cause configuration of the Wi-Fi network, wherein the configuration includes at least client associations with the access points, e.g., terminating client connection at specific AP (see par 0062).
	Srinivas does not explicitly teach automatically configuring the Wi-Fi network based on the determined load prediction. However Bostick discloses a system for predicting loads on WiFi network and automatically configuring the WiFi network based on the determined predictions, e.g., activating/deactivating access points at specific locations (see Bostick, par 0073, 0086-0087).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Srinivas with Bostick teaching because it would have ensured the WiFi providing satisfactory service (see Bostick, par 0087).
Per claim 4, Srinivas teaches storing obtained data over time for historical data and utilizing the historical data with the obtained data to determine load prediction, e.g., predicting high AP channel utilization on a network (par 0061, 0067-0068, 0161).
Per claim 7, Bostick teaches predicting future locations of WiFi clients based on a trajectory determined from the obtained data (Bostick, par 0084, 0086).
Per claim 8, Bostick teaches performing statistical analysis of the obtained data to predict loads WiFi client devices will require in the WiFi network in a future time (see par 0081).
Per claim 9, Srinivas teaches storing data obtained from different Wi-Fi networks and utilizing the historical data with the obtained data to determine load prediction, e.g., predicting high AP channel utilization on a network (see par 0071, 0161).
Claims 10, 13 and 16-20 are similar in scope as that of claims 1, 4 and 7-9.

Per claims 22-23, Bostick teaches that the load prediction is based on a traffic loads required by the clients or client applications (see par 0082-0083).
Per claim 24, Bostick teaches that load prediction is based on time in the future (see par 0081. It would have been obvious to one skilled in the art to utilize any time unit, e.g., hours or minutes, in practicing the invention.

3.	Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas and Bostick and further in view of Kulkarni, U.S. pat. Appl. Pub. No. 2014/0313890.
Neither Srinivas nor Bostick teach storing time series data characterizing signal strengths between access points and/or performing statistical analysis of the obtained data to predict a distribution of interference in the Wi-Fi network in a future time period. However, Kulkarni teaches performing statistical analysis of the obtained data to predict a distribution of interference in the Wi-Fi network in a future time period wherein the obtained data characterizes signal strengths between access points (see Kulkarni, par 0038, 0055).
It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to further modify Srinivas and Bostick with Kulkarni teaching because it would have enabled configuring the access points properly based on predicted Wi-Fi loads (see Bostick, par 0074, 0086).


Response to Amendment
4.	Applicant’s arguments filed August 4, 2021 with respect to claims 1, 4-10 and 13-24 have been considered but are not found persuasive.
	Applicant alleges that the cited art of record fails to disclose the claimed invention because the cited art of record does not teach predicting loads in the WiFi network in the future and automatically configuring the WiFi network based on the predicted loads. The examiner disagrees.  
	Srinivas clearly teaches using time-series data collected from the network to predict future loads in the WiFi network such as number of transmitted packets and channel utilization (see Srinivas, par 0063, 0068). Bostick aslo teaches predicting loads in the WiFi network and automatically configuring the WiFi network based on the predicted loads (see Bostick, par 0073, 0086-0087). Thus, the combination of Srinivas and Bostick would meet the alleged claim limitations as discussed in item 2 above.
	Applicant also alleges that Bostick teaches configuring WiFi network by manually adding access points to the WiFi network whereas the present invention automatically configuring the deployed WiFi nodes based on predicted load. The examiner disagrees.
	First, the examiner is unable to find claim limitation requiring configuring the WiFi network by configuring WiFi nodes that have been deployed. Rather, the scope of the claimed “configuration of the WiFi network” is broad enough to cover any known network configuration procedures including adding and configuring new WiFi nodes.
	Second, even if assuming that “configuration of the WiFi network” should be read to configure only WiFi nodes that have been deployed as asserted by applicant, Bostick teachings 
	

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/18/21